69 N.J. 118 (1976)
351 A.2d 346
IN THE MATTER OF RAYMOND G. BECKER, AN ATTORNEY AT LAW.
The Supreme Court of New Jersey.
Argued October 21, 1975.
Decided January 26, 1976.
*119 Mr. Michael J. Breslin, Jr., argued the cause for the Bergen County Ethics Committee.
Mr. Roy F. McGeady argued the cause for the respondent.
PER CURIAM.
The Bergen County Ethics Committee has filed with this Court a presentment charging respondent, Raymond G. Becker, with unprofessional conduct and specifically with having violated DR 1-102(4). This rule forbids a lawyer to "[e]ngage in conduct involving dishonesty, fraud, deceit, or misrepresentation."
Respondent was indicted by a Federal Grand Jury, charged with having willfully attempted to evade the payment of federal income taxes by the filing of false and fraudulent tax returns in respect of the years 1967, 1968 and 1969 in violation of 26 U.S.C. § 7201. He pleaded guilty to the count in the indictment pertaining to the year 1969; the counts with respect to the other years were dismissed.
*120 We note by way of initial comment that the crime to which respondent has pleaded guilty is much more serious than the crime of failing to file a tax return and pay the tax within the legally prescribed time period. The former is a felony, 26 U.S.C. § 7201, while the latter is a misdemeanor, 26 U.S.C. § 7203. Respondent was fined $10,000 and placed upon probation for two years.
The testimony submitted by respondent before the Bergen County Ethics Committee by way of mitigation is for the most part unimpressive or irrelevant. We do note that he has had a hitherto unblemished record since having been admitted to the bar in 1938, and that he is now 67 years of age.
Under all of the circumstances that appear in the record before us we have determined that respondent should be suspended from the practice of law for a period of two years.
For suspension for two years  Chief Justice HUGHES, Justices MOUNTAIN, SULLIVAN, PASHMAN, CLIFFORD and SCHREIBER and Judge CONFORD  7.
Opposed  None.

ORDER
It is ordered that Raymond G. Becker of Rochelle Park be suspended from the practice of law for two years and until further order of the Court, effective February 2, 1976; and it is further
Ordered that Raymond G. Becker be and hereby is restrained and enjoined from practicing law during the period of his suspension.